DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 19 and 20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Group I, original claim(s) 1-8, and 14-18, drawn to a core.
Group II, withdrawn claim(s) 9, drawn to a foundry device.
Group III, withdrawn claim(s) 10-13, drawn to a method for producing a core.
Group IV, new claim(s) 19, drawn to a core.
Group V, new claim(s) 20, drawn to a core.

Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19 and 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2017/0335706 A1, hereinafter Davis, cited by applicant).
Re Claim 1. Davis teaches a core (Fig. 7, item 102) for the foundry of an aeronautical part such as a turbine blade, the core being intended to be disposed in an inner housing defined by a mold, the core comprising: 
- a body (item 102) intended to form the internal shape of the aeronautical part, 
- an impact portion (a portion that makes item 112 of Fig. 9), intended to form a sacrificial portion that will be cut, disposed on at least a portion of the periphery of the body (Fig. 7 & 9) so as to break a fluid jet when filling the inner housing with the fluid, the impact portion comprising a base, a top and at least one deflection wall converging from the base to the top (Fig. 9).  

	Regarding “intended to form a sacrificial portion that will be cut” and “so as to break a fluid jet when filling the inner housing with the fluid”: as the core of Davis and the claimed core are structurally indistinguishable, the core of Davis is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Re Claim 2. Davis teaches wherein the impact portion extends continuously from the body (Fig. 9).
  
Re Claim 3. Davis teaches wherein the top is rounded (Fig. 9).  

Re Claim 4. Davis teaches wherein the slope of the at least one deflection wall in at least one plane normal to the base and passing through the top has several values (Fig. 9).  

Re Claims 6 and 18. Davis teaches wherein the impact portion has a height comprised between 100% of the width of the core (para. 67).  
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03.

Re Claim 5. Davis teaches wherein the slope of the at least one deflection wall is lower in the vicinity of the top than the slope in the vicinity of a base of the impact portion (Fig. 9).  

Re Claim 7. Davis teaches wherein the body and the impact portion are formed integrally (Fig. 7).  

Allowable Subject Matter
Claims 8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 8 and 14-17: The prior art, taken alone or in combination, fails to teach that the impact portion and the body are connected at least by a plurality of shanks.

	The closest prior art is Davis. Davis teaches that the impact portion and the body is a single piece (Fig. 7), thus fails to teach or suggest that the impact portion and the body are connected at least by a plurality of shanks.

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
On page 8, regarding claim 1, applicant argued that Davis does not teach an impact portion intended to form a sacrificial portion that will be cut, because the impact portion of Davis forms the final part.
The examiner disagrees with this because “intended to be cut” does not impart any structure on the claimed core. The claim language requires an impact portion to be disposed on at least a portion of the periphery of the body, which the impact portion of Davis satisfies. As the core of Davis and the claimed core are structurally indistinguishable, the impact portion of Davis is capable of forming a sacrificial portion.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

In addition, applicant argued that the impact portion of Davis cannot be impacted by a fluid jet, since it protrudes toward the inner volume of the part.
The examiner disagrees with this because any portion protruding from the main surface of the core would impact the fluid jet.
The current claim language does not specify the location of the impact portion on the core, such as close to the portion of the core which forms the tip of the blade (Fig. 2). Therefore, the core of Davis still reads on the claimed core.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/5/2022